Citation Nr: 1207470	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The March 2006 VA fee-based audiological examination revealed Level II hearing acuity, bilaterally. 

2.  The January 2007 VA audiological examination revealed Level I hearing acuity, bilaterally.

3.  The March 2011 VA audiological examination revealed Level I hearing acuity, bilaterally.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation of bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected bilateral hearing loss, arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's January 2011 remand, the RO obtained and associated with the claims file the private treatment records from W. Hearing Aids.  VA has also provided the Veteran with multiple VA audiological examinations to determine the current severity of his bilateral hearing loss.  38 C.F.R § 3.159(c)(4).  Pursuant to the Board's January 2011 remand, the Veteran was afforded an updated VA audiology examination in March 2011.  The Board finds that the VA examinations of record were adequate as they provide sufficient detail to determine the severity of the Veteran's hearing disability.  The VA examiners discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspect of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA audiological examinations reflect the Veteran's complaints of difficulty hearing and understanding speech.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  In the January 2012 brief, the Veteran's representative contends that the speech discrimination (Maryland CNC) test scores on the March 2011 VA examination were not in line with the pure tone test scores and appeared as inflated scores, which did not present a true picture.  However, there is no requirement that the Maryland CNC test and pure tone test should show scores in the similar numerical range, and the other audiological evaluation reports of record do not indicate otherwise.  Therefore, there is no evidence that the Maryland CNC scores on the March 2011 VA examination were somehow inflated and the Board finds that the March 2011 VA audiological examination was conducted in a regular manner.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

Based on the foregoing, the Board concludes that there has been substantial compliance with its January 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection for bilateral hearing loss was granted in an April 2006 rating decision and a noncompensable disability rating was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective from November 21, 2005.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

The Veteran was afforded a fee-based VA audiological examination in March 2006.  The VA examiner stated that the claims file was reviewed.  Based on the Veteran's report of current symptoms, the examiner noted that the functional impairment was difficulty understanding speech in quiet and noisy environment; however, the condition did not result in any time lost from work.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
80
95
LEFT
20
10
30
55
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 52.5 decibels in the right ear, and 43.75 decibels in the left ear.  Speech recognition ability was 88 percent, bilaterally, using the Maryland CNC word lists.  The diagnosis was bilateral, severe high frequency hearing loss.

An April 2006 employee notification letter reported hearing tests results indicating normal hearing in the speech frequencies and severe hearing difficulty in the high frequencies for the left ear; and normal hearing in the speech frequencies and severe hearing difficulty in the high frequencies for the right ear. 

An August 2006 private audiogram from W. Hearing Aids revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25
60
75
LEFT
30
25
40
100
100

No speech recognition ability scores were noted on this private audiological evaluation report.

The record reflects that the RO contacted the W. Hearing Aids in October 2006.  K.W. indicated that they did not perform the Maryland CNC speech recognition testing.

The Veteran underwent a VA audiological examination in January 2007.  The Veteran reported that his main complaint was constant the ringing in both ears.  He related decline in hearing in the past two to three years with difficulty understanding speech.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
75
LEFT
20
5
15
65
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 37.5 decibels in the right ear, and 42.5 decibels in the left ear.  Speech recognition ability was 96 percent in the right ear and 92 percent in the left ear, using the Maryland CNC word lists.  The diagnosis was bilateral high frequency sensorineural hearing loss.

At the March 2010 hearing before the Board, the Veteran and his spouse testified regarding the Veteran's hearing difficulty.  The Veteran's wife described that the Veteran would give the phone to her as he could not hear and that he would turn up the television so loud that she would have to leave.

A July 2010 private audiogram from W. Hearing Aids revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
35
60
80
LEFT
25
20
30
85
90

Speech discrimination score of 98 percent was noted for both ears.

Most recently, the Veteran underwent another VA audiological examination in March 2011.  The Veteran's chief complaint was constant tinnitus in both ears.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
55
75
LEFT
15
10
25
70
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 41.25 decibels in the right ear, and 47.5 decibels in the left ear.  Speech recognition ability was 94 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word lists.  The diagnoses were normal hearing through 2000 Hertz with a moderate to severe high frequency sensorineural hearing loss for the right ear, and normal hearing through 2000 Hertz with a precipitous drop to a severe high frequency sensorineural hearing loss at 3000 Hertz through 8000 Hertz for the left ear.  The examiner noted that the Veteran's speech discrimination ability was excellent for both ears when using the recorded Maryland CNC sentences at a presentation level of 40 decibel sensation level.  The examiner further noted that the disability had significant effects on occupational activities due to inappropriate behaviors and hearing difficulty; however, no effects on usual daily activities were noted. 

Applying the March 2006 results to the Rating Schedule reveals a numeric designation of Level II, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86(a).

Applying the January 2007 results to the Rating Schedule reveals a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86(a).

Applying the March 2011 results to the Rating Schedule reveals a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86(a).

The Board cannot use the private audiological testing results from W. Hearing Aids as speech discrimination test (Maryland CNC) was not used in these tests.  See 38 C.F.R. § 4.85(a).  To that effect, the W. Hearing Aids indicated that they did not perform the Maryland CNC speech recognition testing in the October 2006 report of contact.

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  Thus, based on the audiometric findings of record, and with consideration staged ratings, a noncompensable evaluation is warranted during the entire appeal period.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his currently assigned disability rating for bilateral hearing loss inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology for bilateral hearing loss.  As demonstrated by the evidence of record, the Veteran's hearing loss disability in the March 2006 VA fee-based audiological examination was manifested by Level II hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  The January 2007 VA audiological examination revealed Level I, bilaterally.  Id.  Most recently, the March 2011 VA audiological examination revealed Level I hearing acuity, bilaterally.  Id.  When comparing this disability picture with the criteria contemplated by the Rating Schedule, the Board finds that the Veteran's hearing impairment is adequately contemplated by the current disability rating for his service-connected bilateral hearing loss.  Higher ratings are provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case at any time during the entire appeal period.  Therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an initial compensable evaluation, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


